 



Exhibit 10.49
Confidential Project
SETTLEMENT AGREEMENT
BETWEEN THE UNDERSIGNED
IDM Pharma SA, formerly Immuno-Designed Molecules, a French “société anonyme”
with a share capital of 1.975.000 Euros, the registered office of which is
located 172 rue de Charonne, 75011 Paris, registered on the Paris Companies
Register under number B 382 632 263 represented by T. Walbert,
FOR THE FIRST PART,
AND
SANOFI-AVENTIS, formerly SANOFI-SYNTHELABO, a French “société anonyme” with a
share capital of 2 718 869 366 Euros, the registered office of which is located
174 avenue de France, 75013 Paris, registered on the Paris Companies Register
under number B 403 335 938 represented by,
FOR THE OTHER PART
Hereafter referred to as “Party” or commonly as the “Parties”
RECITALS:

1.   IDM Pharma SA (herafter “IDM”) is a biotechnology company that developed a
know-how and expertise in the field of immunotherapy, and particularly in ex
vivo cancer treatments for humans.       Sanofi-Aventis (hereafter “Sanofi”) is
a pharmaceutical company that develops, manufactures and markets pharmaceutical
products in the field of human health on a worldwide basis.   2.   On July 13,
1999, IDM and Sanofi signed a Licence Agreement (hereafter the “1999 License
Agreement”) defining the terms and conditions under which Sanofi granted IDM a
non exclusive license to its industrial property rights relating to the IL-13
cytokine, in consideration for Sanofi’s taking a stake in IDM’s capital and
receiving a commercialization option should developments undertaken by IDM under
this license be successful.   3.   IDM and Sanofi signed a Memorandum Agreement
on July 20, 2001 (hereafter “the 2001 Agreement”) defining the terms and
conditions under which Sanofi has been granted a certain number of options on
IDM Developments Programs in the field of ex vivo cellular therapies. This 2001
Agreement amended the terms on the above-mentioned 1999 License Agreement.

1/6



--------------------------------------------------------------------------------



 



    The 2001 Agreement was entered for a fixed period of 10 years as from its
effective date, but the development programs under the 2001 Agreement was not
entered for a fixed duration.       Pursuant to Article 5.3 of the 2001
Agreement, Sanofi has the right, subject to three months notice to IDM, to
discontinue at any time, each Development Program, without any justification and
without any compensation to IDM.   4.   Further to the 2001 Agreement, IDM and
Sanofi agreed to amend the 1999 License Agreement and concluded on November 30,
2001 a IL13 agreement (hereafter “the IL 13 Agreement”) modifying the supply
conditions of IDM of IL-13 products and specifying some terms and conditions of
the 1999 License Agreement for the marketing of search kits IL-13, the
achievement of development programs IL-13 and the marketing of finished IL-13
products and providing for the execution of a license agreement. Such license
(the amended and restated IL13 License Agreement) has been signed on
August 12th, 2005.   5.   In a letter dated December 21, 2001, pursuant to
article 3.7.of the 2001 Agreement, Sanofi notified IDM of its decision to
exercise one Development Option for the IDD-3-program for the treatment of
melanoma (hereafter the “Uvidem Development Program”).and the Parties have
thereafter implemented the Uvidem Development Program pursuant to the terms and
conditions of the 2001 Agreement   8.   By registered letter dated December 26,
2007, Sanofi notified IDM of its decision to terminate the Uvidem Development
Program, subject to 3 month notice period, in accordance with Article 5.3 of the
2001 Agreement. However Sanofi stated that its decision should not impact it
future option rights for the remaining duration of the 2001 Agreement, as
defined in Article 3.1 and 10.4 of the 2001 Agreement.   9.   Contrary to the
position of Sanofi, IDM considers that Sanofi’s termination of its participation
in the UVIDEM Development Program under the 2001 Agreement described herein was
sudden and unpredictable and that despite the three months notice, such
termination was an abuse of Sanofi’s rights under Article 5.3 of the 2001
Agreement. Furthermore, IDM considers that Sanofi’s termination of its
participation in the Uvidem Development Program may jeopardize continuation of
the Uvidem Development Program as a whole.   10.   Notwithstanding their
opposing views regarding the termination of Sanofi’s participation in the Uvidem
Development Program, the Parties have entered into discussions with the
intention to settle definitively the consequences of the termination of Uvidem
Development Program pursuant to the terms and conditions of this Settlement
Agreement.   11.   Sanofi considers that it has complied with its obligations
under the 2001 Agreement and that its decision to terminate its participation to
the Uvidem Development Program fully complies with the wording and spirit of the
Article 5.3 of the 2001 Agreement.

2/6



--------------------------------------------------------------------------------



 



12.   Unless otherwise provided or defined in this Settlement Agreement,
capitalised terms in the Settlement Agreement shall have the same meaning as the
capitalised terms of the 2001 Agreement.

IT WAS THEREFORE AGREED AS FOLLOWS:

1.   PURPOSE

This Settlement Agreement is aimed at terminating, in a final and irrevocable
manner, the various pending or potential disputes between the Parties as
described in the Recitals regarding the Uvidem Development Program.
In order to settle the conditions under which Uvidem Development Program has
been terminated and to prevent any further dispute, the Parties have hereto
agreed mutual concessions in consideration of which they accordingly hereby
fully, finally and irrevocably settle their respective claims, actions, demands
and disputes existing or which cause has arisen or was disclosed as at the date
hereof.
The Parties acknowledge that this Settlement Agreement does not constitute an
acknowledgement or an admission of the positions taken by each Party in the
pending disputes, such as described in the Recitals hereabove.

2.   MUTUAL CONCESSIONS

2.1   Sanofi’s obligations

In consideration for IDM’s release and waiver of action under Article 4 below,
and subject to the performance in full by IDM of its obligations pursuant to
Article 2.2:

  2.1.1   Sanofi grants to IDM a lump sum of 5,217,185 Euros (excluding VAT)
payable at the Effective Date of this Settlement Agreement by cheque or standing
order to the order of IDM SA, corresponding to :

  (i)   payment of invoice in relation to services for Q1 2008 for an amount of
1,600,000 Euros,     (ii)   payment of a final amount of 3,617,185 Euros.

  2.1.2   Sanofi releases and discharges IDM from all its obligations under the
Uvidem Development Program. Sanofi acknowledges that under the 2001 Agreement,
IDM is under no obligation to carry out any new Developments Programs or develop
any new Product.     2.1.3   The 2001 Agreement remains in full force and effect
except the provisions of article 5.10 of the 2001 Agreement related to the right
of first refusal granted by IDM to Sanofi with regard to the Uvidem Development
Program.

3/6



--------------------------------------------------------------------------------



 



2.2   IDM’s obligations       In consideration for Sanofi’s release and waiver
of action under Article 4 below, and subject to the performance in full by
Sanofi of its obligations pursuant to Article 2.1:

  2.2.1   IDM declares that it has been fully compensated for all damages
arising out of or in connection with the termination of the Uvidem Development
Program.     2.2.2   IDM releases and discharges Sanofi from all its obligations
under the Uvidem Development Program.     2.2.3   IDM shall indemnify (including
all costs and fees) and hold Sanofi harmless from and against and in respect of
any claim by any past or present employee of IDM or any IDM Affiliate in respect
of any claim arising from the effect of Sanofi’s decision to terminate the
Uvidem Development Program.

3.   CONTRACTUAL CONSEQUENCES OF THE DISCONTINUATION OF THE PARTICIPATION OF
SANOFI OF THE UVIDEM DEVELOPMENT PROGRAM       Pursuant to its decision not to
interrupt the Uvidem Development Program, and in accordance with provision of
Article 5.4 of the 2001 Agreement, the Parties acknowledge that IDM shall be
free without any consideration on its part to develop the corresponding Product
in the Therapeutic indication covered by the interrupted Uvidem Development
Program, either on its own or in collaboration with a third party without any
obligation to Sanofi.       Sanofi agrees not to be granted with the right of
first refusal as described in article 5.10 with respect to the Uvidem
Development Program.   4.   JUDICIAL PROCEEDINGS

As a result of this Settlement Agreement, the Parties expressly and irrevocably
waive all actions, claims and/ or counterclaims of any type in respect of the
termination of the Uvidem Development Program.
The Parties waives any rights or cause of action arising out of the performance
or termination of the Uvidem Development Program, and any factual or legal
relationship which may exist or have existed between the Parties in that
connection.
Without prejudice to any separate confidential agreement, each Party has to bear
its own legal costs of the present Settlement Agreement.
Except as set forth in this Settlement Agreement, the Parties, for and in
consideration of this Settlement Agreement and other good and valuable
consideration described herein received from each other, do hereby release and
fully discharge each other, and their agents, representatives, predecessors,
heirs, successors, assigns, attorneys, parent companies,

4/6



--------------------------------------------------------------------------------



 



subsidiaries, and related entities, and their officers, directors and
shareholders forever of and from any and all manner of action and actions, cause
and causes of action, claims, obligations, liabilities, and demands of any kind
whatsoever, which each may have had, ever had, claims to have had, now has, or
which their predecessors, heirs, and successors can, shall, or may have that
arises from or relates to the allegations of the complains in the pending and/or
threatened action relating the Uvidem Development Program.
The provisions of the third paragraph of article 5.2 of the 2001 Agreement,
related to the warranties and liabilities of IDM, shall remain applicable to the
Uvidem Development Program.

5.   EFFECTIVE DATE

The present Settlement Agreement shall become effective at the date of signature
by the Parties (the “Effective Date”).

6.   LEGAL SUCCESSORS

The Settlement Agreement is binding upon and inures to the benefit of the heirs,
successors, assignees, subsidiaries, licensees and affiliates of the Parties.

7.   MISCELLANEOUS

7.1   Subject to proper performance hereof, this Settlement Agreement is made as
a full and final release and discharge of all accounts in accordance with the
terms or Articles 2044 et seq. of the French civil Code.   7.2   The execution
of this Settlement Agreement shall be deemed a settlement agreement within the
meaning of Articles 2044 et seq. of the French civil Code.   7.3   This
Settlement Agreement is prepared in English and this version will be binding.  
7.4   This Settlement Agreement replaces all oral or written agreements entered
into between the Parties hereto prior to its signing in relation to the
conditions of the discontinuation of the participation of Sanofi of the Uvidem
Development Program. Modifications or supplements to this Agreement — including
this Article — require the written form and signature by the Parties to become
legally binding.   7.5   Should a provision of this Settlement Agreement be
deemed invalid or become invalid or should Settlement Agreement be incomplete,
the validity of the remaining provisions shall not be thereby affected. Instead
of the invalid provision, a valid provision shall be deemed to be agreed upon,
which comes economically closest to the one intended by the parties. The same
should apply in case of an omission in Settlement Agreement.   7.6   The Parties
undertake to keep the terms and condition, and the existence of this Settlement
Agreement strictly confidential, also after termination, unless required to
disclose same pursuant to subpoena, court order, or other regulatory or
administrative directive. Notice of such disclosure shall be made to counsel for
non-disclosing party’s counsel as soon as practicable after being put on actual
notice that such disclosure is

5/6



--------------------------------------------------------------------------------



 



    compelled. It is already agreed between the Parties, that IDM Pharma Inc may
require to file this document with the US Securities and Exchange Commission
(SEC) as part if its mandatory disclosure requirement.   8.   DISPUTE SETTLEMENT

The Settlement Agreement shall be governed by French law.
Any dispute regarding the present Agreement and in particular regarding the
interpretation of the Agreement including those that may evolve from the
question of its coming into effect as well as those that originate from the
Agreement after its termination, shall be settled by amicable negotiations
between the parties, if possible.
Any dispute arising from this Settlement Agreement or in connection with the
same, shall be resolved permanently in accordance with the Arbitration Rules of
the International Chamber of Commerce by one or more arbitrators names pursuant
to these Rules. The place of arbitration shall be Paris, and the language of
Arbitration shall be English.
Made in two originals, one for each of the Parties

             
Paris, the 19th Day of March 2008
      Paris, the 19th Day of March 2008    
 
           
/s/ Timothy P. Walbert 
      /s/ Laurence Debroux    
 
IDM Pharma SA
     
 
Sanofi-Aventis    
Represented by T. Walbert
      Represented by Laurence DEBROUX    
 
      Chief Finance Officer    
 
           
 
      /s/ Jean-Claude Muller    
 
     
 
Jean-Claude MULLER    
 
      Senior Vice President, Administration and Ressources, Research
&Development    

Under « Signature » and name of each party’s representatives, please mention in
a handwritten way the name, position and the following formula:
« Valid for settlement according to the provisions of articles 2044 and
following of the French Civil Code. Valid for a waiver to any proceeding and
action ».

6/6